Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 1 of 38




                 EXHIBIT J
        Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 2 of 38




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                       )
DONALD J. TRUMP FOR PRESIDENT,         )
INC., et al.,                          )
                                       )
                      Plaintiffs,      )
                                       )
       v.                              ) Civil Action No. 2:20-cv-00966-NR
                                       )
KATHY BOOCKVAR, in her capacity as     ) Judge J. Nicholas Ranjan
Secretary of the Commonwealth of       )
Pennsylvania, et al.,                  )
                                       )
                      Defendants.      )
                                       )

          SECRETARY OF THE COMMONWEALTH KATHY BOOCKVAR’S
    OBJECTIONS AND RESPONSES TO PLAINTIFFS’ INTERROGATORIES AND
              REQUESTS FOR PRODUCTION OF DOCUMENTS

        Secretary of the Commonwealth Kathy Boockvar (“Secretary Boockvar”), by her

undersigned attorneys, objects and responds to Plaintiffs’ Interrogatories and Requests for

Production of Documents (collectively, the “Discovery Requests”) pursuant to Fed. R. Civ. P.

26, 33 and 34 and in accordance with this Honorable Court’s Scheduling Order dated July 17,

2020.

                    Specific Objections to the Definitions and Instructions

        Secretary Boockvar specifically objects to the following Definitions set forth in the

Discovery Requests, as follows:

        Definition No. 9. Secretary Boockvar objects to Plaintiffs’ definition of “You” and “Your”

to include attorneys acting on Secretary Boockvar’s behalf. Secretary Boockvar objects to the

extent that information is sought protected by the attorney-client privilege, the attorney work

product doctrine, or any other applicable privilege.       Secretary Boockvar further objects to
       Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 3 of 38




Plaintiffs’ definition of “You” and “Your” to the extent it purports to require the production of

materials or information not in her possession and/or in possession of non-parties. Any such

request is unduly harassing and burdensome and exceeds the scope of permissible discovery under

Fed. R. Civ. P. 33 and/or 34.

       Definition No. 14. Secretary Boockvar objects to Plaintiffs’ definition of “Procedures,

Practices, Rules, Regulations, and/or Instructions” to include any and all procedures, practices,

rules, regulations, and/or instructions which are “intended” to be implemented, used, followed,

and/or communicated as vague, ambiguous and speculative. Secretary Boockvar further objects

to the extent the definition applies to prior procedures, practices, rules, regulations and/or

instructions on the grounds that guidance that may address, modify or supersede such prior

guidance is forthcoming.

       Instruction Nos. 3, 6, 7. Secretary Boockvar objects to these instructions to the extent they

purport to require the production of confidential, sensitive, trade secret and/or personal information

without an appropriate protective order. To the extent relevant responsive documents contain any

such material, Secretary Boockvar will make the documents available upon entry of an appropriate

protective order.

                           RESPONSES TO INTERROGATORIES

       1.      Please state whether the document attached as Exhibit 1 and titled “Pennsylvania

Applications and Balloting Guidance: Mail-in and Absentee Ballots and Voter Registration

Changes,” with a date of January 10, 2020, and version number 1.0, sets forth the mail-in and

absentee voting Procedures, Practices, Rules, Regulations, and/or Instructions that You have

published and/or provided to the County Election Boards for use in the June 2, 2020 Primary

Election and the November 3, 2020 General Election.




                                                -2-
       Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 4 of 38




ANSWER: OBJECTION. Secretary Boockvar objects to Plaintiffs’ definition of “Procedures,

Practices, Rules, Regulations, and/or Instructions” to include any and all procedures, practices,

rules, regulations, and/or instructions which are “intended” to be implemented, used, followed,

and/or communicated as vague, ambiguous and speculative. Further guidance is forthcoming that

may address, modify or supersede prior guidance. Secretary Boockvar further objects to the extent

Plaintiffs intend or imply that the “Pennsylvania Applications and Balloting Guidance: Mail-in

and Absentee Ballots and Voter Registration Changes,” dated January 10, 2020, is the only

guidance applicable to the June 2, 2020 Primary Election and the November 3, 2020 General

Election. Secretary Boockvar further objects to this Interrogatory to the extent that it fails to take

into account that the Election Code ultimately governs the rules and procedures regarding the

Commonwealth’s elections. Subject to and without waiving these objections, Secretary Boockvar

responds: The Department of State, Bureau of Election Security and Technology released the

document on January 10, 2020 to serve as a guideline as to some provisions in Act 77 and some

permissible actions under Act 77 or some other portion of the Election Code. The written

document speaks for itself. By way of further response, the Election Code, as amended by Act 77,

governs mail-in and absentee voting. Other guidance was provided in addition to Exhibit 1, and

additional guidance is forthcoming that may address, modify or supersede prior guidance in

advance of the November 3, 2020 election.

       2.      Please identify all correspondence, memoranda, email messages, postings, or other

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political

committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter or elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any




                                                -3-
       Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 5 of 38




District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify the Procedures, Practices,

Rules, Regulations, and/or Instructions attached as Exhibit 1, including without limitation any

incidents, complaints, concerns, changes, modifications, or supplementation to such Procedures,

Practices, Rules, Regulations, and/or Instructions.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence.         Secretary Boockvar further objects to this

interrogatory because it is disproportionate to the needs of the litigation. Secretary Boockvar

further objects to Plaintiffs’ definition of “You” and “Your” as unreasonably burdensome and

harassing. Secretary Boockvar objects to the extent that the information sought is protected by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege.

Secretary Boockvar further objects to Plaintiffs’ definition of “Procedures, Practices, Rules,

Regulations, and/or Instructions” to include any and all procedures, practices, rules, regulations,

and/or instructions which are “intended” to be implemented, used, followed, and/or communicated

as vague, ambiguous and speculative. Further guidance is forthcoming that may address, modify

or supersede prior guidance. Secretary Boockvar further objects to this request to the extent it

purports to require the production of oral communications, internal communications and

communications with persons other than election officials on the grounds that such a request is

irrelevant and not proportional to the needs of the case or the time allotted for discovery. Subject

to and without waiving these objections, Secretary Boockvar responds that, pursuant to Fed. R.

Civ. P. 33(d), documents issued to third-parties by Secretary Boockvar or at her direction relating




                                                -4-
       Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 6 of 38




to Exhibit 1, if any, and from which the answer to this Interrogatory may be determined by review

thereof, will be provided.

       3.      Please identify all Procedures, Practices, Rules, Regulations, and/or Instructions

that You published and/or provided to the County Election Boards for use in the June 2, 2020

Primary Election and the November 3, 2020 General Election concerning or relating to the use,

type, number, location, security, monitoring, advertisement, funding, and other factors or best

practices for using drop boxes, mobile ballot collection centers, polling places, or other

collection/drop-off locations for in-person return of voted absentee and/or mail-in ballots,

including without limitation the guidance mentioned in the two italicized notes on the last page of

the document attached as Exhibit 1.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to this

interrogatory because it is disproportionate to the needs of the litigation. Secretary Boockvar

further objects to Plaintiffs’ definition of “You” and “Your” as unreasonably burdensome and

harassing. Secretary Boockvar objects to the extent that information sought is protected by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege.

Secretary Boockvar further objects to Plaintiffs’ definition of “Procedures, Practices, Rules,

Regulations, and/or Instructions” to include any and all procedures, practices, rules, regulations,

and/or instructions which are “intended” to be implemented, used, followed, and/or communicated

as vague, ambiguous and speculative. Further guidance is forthcoming that may address, modify

or supersede prior guidance. Subject to and without waiving these objections, Secretary Boockvar

responds that, pursuant to Fed. R. Civ. P. 33(d), documents issued to third-parties by Secretary




                                               -5-
       Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 7 of 38




Boockvar or at her direction relating to the use of drop boxes, mobile ballot collection centers,

polling places, or other collection/drop-off locations, if any, and from which the answer to this

Interrogatory may be determined by review thereof, will be provided.

       4.      Please identify all correspondence, memoranda, email messages, postings, or other

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political

committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any

District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify the Procedures, Practices,

Rules, Regulations, and/or Instructions identified in Your answer to the preceding Interrogatory,

including without limitation any incidents, complaints, concerns, changes, modifications, or

supplementation to such Procedures, Practices, Rules, Regulations, and/or Instructions.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to this

interrogatory because it is disproportionate to the needs of the litigation. Secretary Boockvar

further objects to Plaintiffs’ definition of “You” and “Your” as unreasonably burdensome and

harassing. Secretary Boockvar objects to the extent that information sought is protected by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege.

Secretary Boockvar further objects to Plaintiffs’ definition of “Procedures, Practices, Rules,

Regulations, and/or Instructions” to include any and all procedures, practices, rules, regulations,

and/or instructions which are “intended” to be implemented, used, followed, and/or communicated




                                               -6-
       Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 8 of 38




as vague, ambiguous and speculative. Further guidance is forthcoming that may address, modify

or supersede prior guidance. Secretary Boockvar further objects to this Interrogatory to the extent

it purports to require the production of oral communications, internal communications and

communications with persons other than election officials on the grounds that such a request is

irrelevant and not proportional to the needs of the case or the time allotted for discovery.. Subject

to and without waiving these objections, Secretary Boockvar responds that, pursuant to Fed. R.

Civ. P. 33(d), documents issued by Secretary Boockvar or at her direction relating to use of drop

boxes, mobile ballot collection centers, polling places, or other collection/drop-off locations, if

any, and from which the answer to this Interrogatory may be determined by review thereof, will

be provided. By way of further response, many of these documents were made publicly available

via the Department of State, Election Administration Tools, website.

       5.      Please state whether the document attached as Exhibit 2 and titled “Pennsylvania

Balloting and Envelope Guidance,” with a date of January 30, 2020, and version number 1.0, sets

forth the mail-in and absentee balloting Procedures, Practices, Rules, Regulations, and/or

Instructions that You published and/or provided to the County Election Boards for use in the June

2, 2020 Primary Election and the November 3, 2020 General Election.

ANSWER: OBJECTION. Secretary Boockvar objects to Plaintiffs’ definition of “Procedures,

Practices, Rules, Regulations, and/or Instructions” to include any and all procedures, practices,

rules, regulations, and/or instructions which are “intended” to be implemented, used, followed,

and/or communicated as vague, ambiguous and speculative. Further guidance is forthcoming that

may address, modify or supersede prior guidance. Secretary Boockvar further objects to the extent

Plaintiff intends or implies that the “Pennsylvania Balloting and Envelope Guidance dated January

30, 2020”, is the only guidance applicable to the June 2, 2020 Primary Election and the November




                                                -7-
       Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 9 of 38




3, 2020 General Election. Secretary Boockvar further objects to this Interrogatory to the extent

that it fails to take into account that the Election Code ultimately governs the rules and procedures

regarding the Commonwealth’s elections. Subject to and without waiving these objections,

Secretary Boockvar responds:       The Department of State, Bureau of Election Security and

Technology released the document titled “Pennsylvania Balloting and Envelope Guidance” on

January 30, 2020 to serve as guidelines as to some provisions in Act 77 and some permissible

actions under Act 77 or some other portion of the Election Code. The document, being in writing,

speaks for itself. By way of further response, the Election Code, as amended by Act 77, governs

mail-in and absentee voting. Other guidance was provided in addition to Exhibit 2, including the

January 10, 2020 guidance at Exhibit 1, and additional guidance is forthcoming that may address,

modify or supersede prior guidance in advance of the November 3, 2020 election.

       6.      Please identify all correspondence, memoranda, email messages, postings, or other

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political

committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any

District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify the Procedures, Practices,

Rules, Regulations, and/or Instructions attached as Exhibit 2, including without limitation any

incidents, complaints, concerns, changes, modifications, or supplementation to such Procedures,

Practices, Rules, Regulations, and/or Instructions.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to




                                                -8-
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 10 of 38




lead to the discovery of admissible evidence.        Secretary Boockvar further objects to this

interrogatory because it is disproportionate to the needs of the litigation. Secretary Boockvar

further objects to Plaintiffs’ definition of “You” and “Your” as unreasonably burdensome and

harassing. Secretary Boockvar objects to the extent that information sought is protected by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege.

Secretary Boockvar further objects to Plaintiffs’ definition of “Procedures, Practices, Rules,

Regulations, and/or Instructions” to include any and all procedures, practices, rules, regulations,

and/or instructions which are “intended” to be implemented, used, followed, and/or communicated

as vague, ambiguous and speculative. Further guidance is forthcoming that may address, modify

or supersede prior guidance. Secretary Boockvar further objects to this Interrogatory to the extent

it purports to require the production of oral communications, internal communications and

communications with persons other than election officials on the grounds that such a request is

irrelevant and not proportional to the needs of the case or the time allotted for discovery. Subject

to and without waiving these objections, Secretary Boockvar responds that, pursuant to Fed. R.

Civ. P. 33(d), the documents issued by Secretary Boockvar or at her direction relating to Exhibit

2, if any, and from which the answer to this Interrogatory may be determined by review thereof,

will be provided. By way of further response, documents were made publicly available via the

Department of State, Election Administration Tools, website.




                                               -9-
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 11 of 38




       7.      Please identify all Procedures, Practices, Rules, Regulations, and/or Instructions

that You published and/or provided to the County Election Boards for use in the June 2, 2020

Primary Election and/or the November 3, 2020 General Election concerning or relating to the

franking or prepayment of postage for either the application for absentee and/or mail-in ballots or

the voted absentee and/or mail-in ballots.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to this

interrogatory because it is disproportionate to the needs of the litigation. Secretary Boockvar

further objects to Plaintiffs’ definition of “You” and “Your” to include attorneys acting on

Secretary Boockvar’s behalf. Secretary Boockvar objects to the extent that information sought is

protected by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege. Secretary Boockvar further objects to Plaintiffs’ definition of “Procedures,

Practices, Rules, Regulations, and/or Instructions” to include any and all procedures, practices,

rules, regulations, and/or instructions which are “intended” to be implemented, used, followed,

and/or communicated as vague, ambiguous and speculative. Further guidance is forthcoming that

may address, modify or supersede prior guidance. Subject to and without waiving these objections,

Secretary Boockvar responds that, pursuant to Fed. R. Civ. P. 33(d), guidance issued by Secretary

Boockvar or at her direction relating to franking or prepayment of postage, if any, and from which

the answer to this Interrogatory may be determined by review thereof, will be provided.

       8.      Please identify all correspondence, memoranda, email messages, postings, or other

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political




                                              - 10 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 12 of 38




committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any

District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify the Procedures, Practices,

Rules, Regulations, and/or Instructions identified in Your answer to the preceding Interrogatory,

including without limitation any incidents, complaints, concerns, changes, modifications, or

supplementation to such Procedures, Practices, Rules, Regulations, and/or Instructions.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to this

interrogatory because it is disproportionate to the needs of the litigation. Secretary Boockvar

further objects to Plaintiffs’ definition of “You” and “Your” as unreasonably burdensome and

harassing. Secretary Boockvar objects to the extent that information sought is protected by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege.

Secretary Boockvar further objects to Plaintiffs’ definition of “Procedures, Practices, Rules,

Regulations, and/or Instructions” to include any and all procedures, practices, rules, regulations,

and/or instructions which are “intended” to be implemented, used, followed, and/or communicated

as vague, ambiguous and speculative. Further guidance is forthcoming that may address, modify

or supersede prior guidance. Secretary Boockvar further objects to this request to the extent it

purports to require the production of oral communications, internal communications and

communications with persons other than election officials on the grounds that such a request is

irrelevant and not proportional to the needs of the case or the time allotted for discovery. Subject

to and without waiving these objections, Secretary Boockvar responds that pursuant to Fed. R.




                                               - 11 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 13 of 38




Civ. P. 33(d), guidance issued by Secretary Boockvar or at her direction relating to franking or

prepayment of postage, if any, and from which the answer to this Interrogatory may be determined

by review thereof, will be provided. By way of further response, many of these documents were

made publicly available via the Department of State, Election Administration Tools, website.

       9.      Please identify all Procedures, Practices, Rules, Regulations, and/or Instructions

that You published and/or provided to the County Election Boards for use in the June 2, 2020

Primary Election and/or the November 3, 2020 General Election concerning or relating to the pre-

canvassing, canvassing, counting, and/or tabulation of voted absentee and/or mail-in ballots, and

state whether the document attached as Exhibit 3 and with a subject title of “Important DOS Email

re: Absentee/Mail-in Ballot Canvass” and a date of May 28, 2020, constitutes part of those

Procedures, Practices, Rules, Regulations, and/or Instructions.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to this

interrogatory because it is disproportionate to the needs of the litigation. Secretary Boockvar

further objects to Plaintiffs’ definition of “You” and “Your” as unreasonably harassing and

burdensome. Secretary Boockvar objects to the extent that information sought is protected by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege.

Secretary Boockvar further objects to Plaintiffs’ definition of “Procedures, Practices, Rules,

Regulations, and/or Instructions” to include any and all procedures, practices, rules, regulations,

and/or instructions which are “intended” to be implemented, used, followed, and/or communicated

as vague, ambiguous and speculative. Further guidance is forthcoming that may address, modify

or supersede prior guidance prior. Subject to and without waiving these objections, Secretary




                                              - 12 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 14 of 38




Boockvar responds: The document attached as Exhibit 3 and with a subject title of “Important

DOS Email re: Absentee/Mail-in Ballot Canvass” and a date of May 28, 2020, was sent by Deputy

Secretary for Elections and Commissions Jonathan Marks to the county boards of elections

concerning the canvassing of absentee and mail-in ballots. The written document speaks for itself.

By way of further response, the Election Code, as amended by Act 77, governs the pre-canvassing,

canvassing, counting, and/or tabulation of voted absentee and/or mail-in ballots.. Pursuant to Fed.

R. Civ. P. 33(d), guidance issued by Secretary Boockvar or at her direction concerning or relating

to the pre-canvassing, canvassing, counting, and/or tabulation of voted absentee and/or mail-in

ballots, if any, and from which the answer to this Interrogatory may be determined by review

thereof, will be provided.

       10.     Please identify all correspondence, memoranda, email messages, postings, or other

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political

committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any

District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify the Procedures, Practices,

Rules, Regulations, and/or Instructions identified in Your answer to the preceding Interrogatory,

including without limitation any incidents, complaints, concerns, changes, modifications, or

supplementation to such Procedures, Practices, Rules, Regulations, and/or Instructions.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to this




                                              - 13 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 15 of 38




Interrogatory because it is disproportionate to the needs of the litigation. Secretary Boockvar

further objects to Plaintiffs’ definition of “You” and “Your” as unreasonably burdensome and

harassing. Secretary Boockvar objects to the extent that information sought is protected by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege.

Secretary Boockvar further objects to Plaintiffs’ definition of “Procedures, Practices, Rules,

Regulations, and/or Instructions” to include any and all procedures, practices, rules, regulations,

and/or instructions which are “intended” to be implemented, used, followed, and/or communicated

as vague, ambiguous and speculative. Further guidance is forthcoming that may address, modify

or supersede prior guidance. Secretary Boockvar further objects to this request to the extent it

purports to require the production of oral communications, internal communications and

communications with persons other than election officials on the grounds that such a request is

irrelevant and not proportional to the needs of the case or the time allotted for discovery. Subject

to and without waiving these objections, Secretary Boockvar responds that, pursuant to Fed. R.

Civ. P. 33(d), documents issued by Secretary Boockvar or at her direction relating the pre-

canvassing, canvassing, counting, and/or tabulation of voted absentee and/or mail-in ballots, if

any, and from which the answer to this Interrogatory may be determined by review thereof, will

be provided.

       11.     Please identify all incidents known or reported to You from the June 2, 2020

Primary Election of: (a) electors who applied for and/or voted an absentee or mail-in ballot and

also voted in-person, either on a voting machine or via a paper or provisional ballot, on Election

Day at a polling place; (b) electors who received and/or voted more than one absentee or mail-in

ballot; (c) non-disabled electors whose absentee or mail-in ballots were mailed or delivered in-

person by a person other the non-disabled electors who voted the absentee or mail-in ballots; and/or




                                               - 14 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 16 of 38




(d) electors who claimed that someone had impersonated them and/or cast either in-person,

absentee, and/or mail-in ballots for them without their knowledge, consent, or authorization, and

for each such incident, state what review or investigation was undertaken by You or any County

Election Board in response to the incident, including all determinations made on the incident, legal

actions filed, and referrals to law enforcement.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.   Further guidance is forthcoming that may address, modify or supersede prior

guidance. Secretary Boockvar further objects to this Interrogatory to the extent that is seeks

information in the custody, control, and possession of third parties. Subject to and without waiving

these objections, Secretary Boockvar responds: See “Pennsylvania 2020 Primary Election Act 35

of 2020 Report” dated August 1, 2020.

       12.     Please state whether the document attached as Exhibit 4 and titled “Pennsylvania

Provisional Voting Guidance,” with a date of March 5, 2020, and version number 1.0, sets forth

the provisional voting Procedures, Practices, Rules, Regulations, and/or Instructions that You




                                               - 15 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 17 of 38




published and/or provided to the County Election Boards for use in the June 2, 2020 Primary

Election and the November 3, 2020 General Election.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.   Further guidance is forthcoming that may address, modify or supersede prior

guidance. Subject to and without waiving these objections, Secretary Boockvar responds: The

Department of State, Bureau of Election Security and Technology released the document on March

5, 2020 to serve as guidelines as to some provisions in Act 77 and some permissible actions under

Act 77 or some other portion of the Election Code. The written document speaks for itself.

Additional guidance is forthcoming that may further address, modify or supersede prior guidance

in advance of the November 3, 2020 election.

       13.     Please identify all correspondence, memoranda, email messages, postings, or other

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political

committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any




                                               - 16 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 18 of 38




District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify the Procedures, Practices,

Rules, Regulations, and/or Instructions attached as Exhibit 4, including without limitation any

incidents, complaints, concerns, changes, modifications, or supplementation to such Procedures,

Practices, Rules, Regulations, and/or Instructions.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.   Further guidance is forthcoming that may address, modify or supersede prior

guidance. Secretary Boockvar further objects to this request to the extent it purports to require the

production of oral communications, internal communications and communications with persons

other than election officials on the grounds that such a request is irrelevant and not proportional to

the needs of the case or the time allowed for discovery. Subject to and without waiving these

objections, Secretary Boockvar responds that, pursuant to Fed. R. Civ. P. 33(d), documents issued

by Secretary Boockvar or at her direction relating to Exhibit 4, if any, and from which the answer

to this Interrogatory may be determined by review thereof, will be provided. By way of further




                                                - 17 -
       Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 19 of 38




response, documents were made publicly available via the Department of State, Election

Administration Tools, website.

        14.     Please state whether the document attached as Exhibit 5 and titled “Rights of

Watchers, Candidate & Attorneys,” with a date of August, 2008, sets forth the poll watching

Procedures, Practices, Rules, Regulations, and/or Instructions that You published and/or provided

to the County Election Boards for use in the June 2, 2020 Primary Election and the November 3,

2020 General Election.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.   Further guidance is forthcoming that may address, modify or supersede prior

guidance. Secretary Boockvar further objects to the extent Plaintiff intends or implies that the

“Rights of Watchers, Candidate & Attorneys,” dated August 2008, is the only applicable guidance.

Secretary Boockvar further objects to this interrogatory to the extent that it fails to take into account

that the Election Code ultimately governs the rules and procedures regarding the Commonwealth’s

elections. Subject to and without waiving these objections, Secretary Boockvar responds: The

Department of State released the document in August 2008 to serve as guidance as to the rights of




                                                 - 18 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 20 of 38




watchers, candidates and attorneys. The document was released prior to Secretary Boockvar’s

appointment as Secretary of the Commonwealth. The written document speaks for itself.

       15.     Please identify all correspondence, memoranda, email messages, postings, or other

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political

committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any

District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify the Procedures, Practices,

Rules, Regulations, and/or Instructions attached as Exhibit 5, including without limitation any

incidents, complaints, concerns, changes, modifications, or supplementation to such Procedures,

Practices, Rules, Regulations, and/or Instructions.

ANSWER: OBJECTION. Secretary Boockvar objects to this Interrogatory as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence.           Secretary Boockvar further objects to this

interrogatory as it is disproportionate to the needs of the case. Secretary Boockvar further objects

to Plaintiffs’ definition of “You” and “Your” as unreasonably burdensome and harassing.

Secretary Boockvar objects to the extent that information sought is protected by the attorney-client

privilege, the attorney work product doctrine, or any other applicable privilege. Secretary

Boockvar further objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations,

and/or Instructions” to include any and all procedures, practices, rules, regulations, and/or

instructions which are “intended” to be implemented, used, followed, and/or communicated as

vague, ambiguous and speculative. Further guidance is forthcoming that may address, modify or




                                               - 19 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 21 of 38




supersede prior guidance. Secretary Boockvar further objects to this Interrogatory to the extent it

purports to require the production of oral communications, internal communications and

communications with persons other than election officials on the grounds that such a request is

inconsistent with the understanding reached at the meet and confer session on July 23, 2020.

Subject to and without waiving these objections, Secretary Boockvar responds that, pursuant to

Fed. R. Civ. P. 33(d), documents issued by Secretary Boockvar or at her direction relating to

Exhibit 5, if any, and from which the answer to this Interrogatory may be determined by review

thereof, will be provided.

       16.     From the June 2, 2020 Primary Election, please identify for each county and the

sum for the Commonwealth of Pennsylvania:

               (a)     The total number of absentee and mail-in ballots that were returned by mail
                       and of this total, the number of mail-returned ballots that were: (I) pre-
                       canvassed and counted; (ii) pre-canvassed and not counted; (iii) challenged
                       and counted; (iv) challenged and not counted; (v) canvassed and counted;
                       (vi) canvassed and not counted; and (vii) not canvassed and not counted;
               (b)     The total number of absentee and mail-in ballots that were returned in
                       person to the official registered offices of the county boards of elections,
                       and of this total, the number of in-person/office-returned ballots that were:
                       (I) pre-canvassed and counted; (ii) pre-canvassed and not counted; (iii)
                       challenged and counted; (iv) challenged and not counted; (v) canvassed and
                       counted; (vi) canvassed and not counted; and (vii) not canvassed and not
                       counted; and
               (c)     The total number of absentee and mail-in ballots that were returned in
                       person to a drop-box, mobile ballot collection center, polling place, or other
                       collection/drop-off location other than inside the official registered offices
                       of the county boards of elections, and of this total, the number of in-
                       person/office-returned ballots that were: (I) pre-canvassed and counted; (ii)
                       pre-canvassed and not counted; (iii) challenged and counted; (iv)
                       challenged and not counted; (v) canvassed and counted; (vi) canvassed and
                       not counted; and (vii) not canvassed and not counted.
ANSWER: OBJECTION. This Interrogatory exceeds the number of permissible interrogatories

established pursuant to Judge Ranjan’s July 17, 2020 Scheduling Order. Secretary Boockvar

objects to this Interrogatory as vague, unduly burdensome, overbroad and seeking information


                                               - 20 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 22 of 38




which is not relevant or reasonably calculated to lead to the discovery of admissible evidence.

Secretary Boockvar further objects to this Interrogatory to the extent that is seeks information in

the custody, control, and possession of third parties, including other Defendants in this case.

Subject to and without waiving these objections, Secretary Boockvar responds: See “Pennsylvania

2020 Primary Election Act 35 of 2020 Report” dated August 1, 2020.




                                              - 21 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 23 of 38




            RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS

       1.      Please produce all documents You referenced, relied upon, reviewed, or consulted

when answering the above Interrogatories.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Subject to and without waiving

these objections, Secretary Boockvar responds:          Documents referenced in the answers to

Interrogatories will be provided.

       2.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

implement, use, follow, and/or communicate in the November 3, 2020 General Election,

concerning or relating to the receipt, storage, review, delivery, return, collection, and counting of

paper ballots, including but not limited to absentee, mail-in, provisional, and alternative emergency

ballots, and all correspondence, memoranda, email messages, postings, or other documents

reflecting communications, whether in writing or made orally, that (a) were made by, to, and/or

between You and any other person, including without limitation: (I) any political party or body,

political committee, political action committee, non-profit organization, or other body of citizens;

(ii) any voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv)

any District Election Board; and (v) any of Your employees, agents, or other representatives acting




                                               - 22 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 24 of 38




on Your behalf; and (b) concern, relate to, describe, explain, or justify such Procedures, Practices,

Rules, Regulations, and/or Instructions , including without limitation any incidents, complaints,

concerns, changes, modifications, or supplementation to such Procedures, Practices, Rules,

Regulations, and/or Instructions.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.   Further guidance is forthcoming that may address, modify or supersede prior

guidance. Secretary Boockvar further objects to this Request to the extent it purports to require

the production of oral communications, internal communications and communications with

persons other than election officials on the grounds that such a request is not relevant and not

proportional to the needs of the case or the time allotted for discovery. Subject to and without

waiving these objections, Secretary Boockvar responds: Documents issued by Secretary Boockvar

or at her direction concerning or relating to receipt, storage, review, delivery, return, collection,

and counting of paper ballots, if any, will be provided.

       3.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,




                                               - 23 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 25 of 38




and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

implement, use, follow, and/or communicate in the November 3, 2020 General Election,

concerning or relating to the pre-canvassing, canvassing, and/or counting of absentee and/or mail-

in ballots, including without limitation (a) the timing of when such pre-canvassing, canvassing,

and/or counting shall occur; (b) whether absentee and/or mail-in ballots that have been (I) cast

either without inner secrecy envelopes, with inner secrecy envelopes with marks, text, or symbols,

or without the outside envelope’s declaration being filled out, dated, and signed, and/or (ii)

delivered in-person by someone other than the electors who voted the ballots should be processed,

handled, counted, or disallowed, and (c) whether poll watchers can be present during any such pre-

canvassing, canvassing, and/or counting, and all correspondence, memoranda, email messages,

postings, or other documents reflecting communications, whether in writing or made orally, that

(a) were made by, to, and/or between You and any other person, including without limitation: (I)

any political party or body, political committee, political action committee, non-profit

organization, or other body of citizens; (ii) any voter/elector in the Commonwealth of

Pennsylvania; (iii) any County Election Board; (iv) any District Election Board; and (v) any of

Your employees, agents, or other representatives acting on Your behalf; and (b) concern, relate to,

describe, explain, or justify such Procedures, Practices, Rules, Regulations, and/or Instructions ,

including without limitation any incidents, complaints, concerns, changes, modifications, or

supplementation to such Procedures, Practices, Rules, Regulations, and/or Instructions.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar




                                              - 24 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 26 of 38




objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.   Further guidance is forthcoming that may address, modify or supersede prior

guidance. Secretary Boockvar further objects to this Request to the extent it purports to require

the production of oral communications, internal communications and communications with

persons other than election officials on the grounds that such a request is not relevant and not

proportional to the needs of the case or the time allotted for discovery. Subject to and without

waiving these objections, Secretary Boockvar responds: Documents issued by Secretary Boockvar

or at her direction concerning or relating to pre-canvassing, canvassing, and/or counting of

absentee and/or mail-in ballots, if any, will be provided.

       4.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

implement, use, follow, and/or communicate in the November 3, 2020 General Election,

concerning or relating to the use, type, number, location, security, monitoring, advertisement,

funding, and other factors or best practices for using drop boxes, mobile ballot collection centers,

polling places, or other collection/drop-off locations to receive voted absentee and/or mail-in

ballots, including without limitation documenting security and chain of custody of such delivered

ballots, and all correspondence, memoranda, email messages, postings, or other documents

reflecting communications, whether in writing or made orally, that (a) were made by, to, and/or




                                               - 25 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 27 of 38




between You and any other person, including without limitation: (I) any political party or body,

political committee, political action committee, non-profit organization, or other body of citizens;

(ii) any voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv)

any District Election Board; and (v) any of Your employees, agents, or other representatives acting

on Your behalf; and (b) concern, relate to, describe, explain, or justify such Procedures, Practices,

Rules, Regulations, and/or Instructions , including without limitation any incidents, complaints,

concerns, changes, modifications, or supplementation to such Procedures, Practices, Rules,

Regulations, and/or Instructions.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.   Further guidance is forthcoming that may address, modify or supersede prior

guidance. Secretary Boockvar further objects to this Request to the extent it purports to require

the production of oral communications, internal communications and communications with

persons other than election officials on the grounds that such a request is not relevant and not

proportional to the needs of the case or the time allotted for discovery. Subject to and without

waiving these objections, Secretary Boockvar responds: Documents issued by Secretary Boockvar




                                               - 26 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 28 of 38




or at her direction concerning or relating to use of drop boxes, mobile ballot collection centers,

polling places, or other collection/drop-off locations to receive voted absentee and/or mail-in

ballots, if any, will be provided.

        5.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

implement, use, follow, and/or communicate in the November 3, 2020 General Election,

concerning or relating to the circumstances under which a person other than the non-disabled

elector may return or deliver an absentee or mail-in ballot for that non-disabled elector, and all

correspondence, memoranda, email messages, postings, or other documents reflecting

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political

committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any

District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify such Procedures, Practices,

Rules, Regulations, and/or Instructions , including without limitation any incidents, complaints,

concerns, changes, modifications, or supplementation to such Procedures, Practices, Rules,

Regulations, and/or Instructions.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar




                                              - 27 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 29 of 38




objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative. Further guidance is forthcoming that may further address, modify or supersede prior

guidance prior to the November 3, 2020 election. Secretary Boockvar further objects to this

Request to the extent it purports to require the production of oral communications, internal

communications and communications with persons other than election officials on the grounds

that such a request is not relevant and not proportional to the needs of the case or the time allotted

for discovery. Subject to and without waiving these objections, Secretary Boockvar responds:

Documents issued by Secretary Boockvar or at her direction concerning or relating to

circumstances under which a person other than the non-disabled elector may return or deliver an

absentee or mail-in ballot for that non-disabled elector, if any, will be provided.

       6.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

implement, use, follow, and/or communicate in the November 3, 2020 General Election,

concerning or relating to the processing, verification, acceptance and/or rejection of applications

for absentee and/or mail-in ballots, including without limitation whether County Election Boards

should mail applications to all registered voters or qualified electors without a signed written

request or application from such electors and whether to frank or prepay the postage for any or all

completed and returned applications, and all correspondence, memoranda, email messages,




                                                - 28 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 30 of 38




postings, or other documents reflecting communications, whether in writing or made orally, that

(a) were made by, to, and/or between You and any other person, including without limitation: (I)

any political party or body, political committee, political action committee, non-profit

organization, or other body of citizens; (ii) any voter/elector in the Commonwealth of

Pennsylvania; (iii) any other County Election Board; (iv) any District Election Board; (v) any of

Your employees, agents, or other representatives acting on Your behalf; and/or (vi) Secretary

Boockvar and/or the Elections Department; and (b) concern, relate to, describe, explain, or justify

such Procedures, Practices, Rules, Regulations, and/or Instructions, including without limitation

any incidents, complaints, concerns, changes, modifications, or supplementation to such

Procedures, Practices, Rules, Regulations, and/or Instructions.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.   Further guidance is forthcoming that may address, modify or supersede prior

guidance. Secretary Boockvar further objects to this Request to the extent it purports to require

the production of oral communications, internal communications and communications with

persons other than election officials on the grounds that such a request is not relevant and not




                                               - 29 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 31 of 38




proportional to the needs of the case or the time allotted for discovery. Subject to and without

waiving these objections, Secretary Boockvar responds: Documents issued by Secretary Boockvar

or at her direction concerning or relating to processing, verification, acceptance and/or rejection

of applications for absentee and/or mail-in ballots, if any, will be provided.

       7.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

implement, use, follow, and/or communicate in the November 3, 2020 General Election,

concerning or relating to issuance of absentee and/or mail-in ballots, including without limitation

whether County Election Boards should send absentee or mail-in ballots to all registered voters or

qualified electors in their county without a signed written request or application from such voters

or electors, and/or whether County Election Boards should frank or pre-pay the postage for voted

absentee and/or mail-in ballots, and all correspondence, memoranda, email messages, postings, or

other documents reflecting communications, whether in writing or made orally, that (a) were made

by, to, and/or between You and any other person, including without limitation: (I) any political

party or body, political committee, political action committee, non-profit organization, or other

body of citizens; (ii) any voter/elector in the Commonwealth of Pennsylvania; (iii) any County

Election Board; (iv) any District Election Board; and (v) any of Your employees, agents, or other

representatives acting on Your behalf; and (b) concern, relate to, describe, explain, or justify such

Procedures, Practices, Rules, Regulations, and/or Instructions , including without limitation any

incidents, complaints, concerns, changes, modifications, or supplementation to such Procedures,

Practices, Rules, Regulations, and/or Instructions.




                                                - 30 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 32 of 38




RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative. Further guidance is forthcoming that may further address, modify or supersede prior

guidance. Secretary Boockvar further objects to this Request to the extent it purports to require

the production of oral communications, internal communications and communications with

persons other than election officials on the grounds that such a request is not relevant and not

proportional to the needs of the case or the time allotted for discovery. Subject to and without

waiving these objections, Secretary Boockvar responds: Documents issued by Secretary Boockvar

or at her direction concerning or relating to issuance of absentee and/or mail-in ballots, if any, will

be provided.

       8.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

implement, use, follow, and/or communicate in the November 3, 2020 General Election,

concerning or relating to the accreditation of poll watchers, the issuance and verification of poll

watcher’s certificates, and whether poll watchers are permitted to monitor the issuance, return,




                                                - 31 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 33 of 38




casting, and counting of all ballots, including without limitation absentee and/or mail-in ballots,

and all correspondence, memoranda, email messages, postings, or other documents reflecting

communications, whether in writing or made orally, that (a) were made by, to, and/or between You

and any other person, including without limitation: (I) any political party or body, political

committee, political action committee, non-profit organization, or other body of citizens; (ii) any

voter/elector in the Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any

District Election Board; and (v) any of Your employees, agents, or other representatives acting on

Your behalf; and (b) concern, relate to, describe, explain, or justify such Procedures, Practices,

Rules, Regulations, and/or Instructions , including without limitation any incidents, complaints,

concerns, changes, modifications, or supplementation to such Procedures, Practices, Rules,

Regulations, and/or Instructions.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative. Further guidance is forthcoming that may further address, modify or supersede prior

guidance. Secretary Boockvar further objects to this Request to the extent it purports to require

the production of oral communications, internal communications and communications with




                                               - 32 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 34 of 38




persons other than election officials on the grounds that such a request is not relevant and not

proportional to the needs of the case or the time allotted for discovery. Subject to and without

waiving these objections, Secretary Boockvar responds: Documents issued by Secretary Boockvar

or at her direction concerning or relating to the accreditation of poll watchers, the issuance and

verification of poll watcher’s certificates, and whether poll watchers are permitted to monitor the

issuance, return, casting, and counting of all ballots, if any, will be provided.

       9.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

implement, use, follow, and/or communicate in the November 3, 2020 General Election,

concerning or relating to how County Election Boards or District Election Boards ensure that

electors who voted via absentee or mail-in ballot do not vote again in-person on Election Day, or

if they do, they do not have more than one of their votes counted, including without limitation how

County Election Boards should notify or inform the District Election Boards which voters are

entitled to vote on Election Day, either by way of a paper ballot, on a machine, or via a provisional

ballot, and how County Election Boards are to mark or supplement the poll books that are

delivered to the District Election Boards with such information, and all correspondence,

memoranda, email messages, postings, or other documents reflecting communications, whether in

writing or made orally, that (a) were made by, to, and/or between You and any other person,

including without limitation: (I) any political party or body, political committee, political action

committee, non-profit organization, or other body of citizens; (ii) any voter/elector in the

Commonwealth of Pennsylvania; (iii) any County Election Board; (iv) any District Election Board;

and (v) any of Your employees, agents, or other representatives acting on Your behalf; and (b)




                                                - 33 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 35 of 38




concern, relate to, describe, explain, or justify such Procedures, Practices, Rules, Regulations,

and/or Instructions , including without limitation any incidents, complaints, concerns, changes,

modifications, or supplementation to such Procedures, Practices, Rules, Regulations, and/or

Instructions.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege. Secretary Boockvar further

objects to Plaintiffs’ definition of “Procedures, Practices, Rules, Regulations, and/or Instructions”

to include any and all procedures, practices, rules, regulations, and/or instructions which are

“intended” to be implemented, used, followed, and/or communicated as vague, ambiguous and

speculative.    Further guidance is forthcoming that may address, modify or supersede prior

guidance. Secretary Boockvar further objects to this Request to the extent it purports to require

the production of oral communications, internal communications and communications with

persons other than election officials on the grounds that such a request is not relevant and not

proportional to the needs of the case or the time allotted for discovery. Subject to and without

waiving these objections, Secretary Boockvar responds: Documents issued by Secretary Boockvar

or at her direction concerning or relating to how County Election Boards or District Election

Boards ensure that electors who voted via absentee or mail-in ballot do not vote again in-person

on Election Day, or if they do, they do not have more than one of their votes counted, if any, will

be provided.




                                               - 34 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 36 of 38




       10.     Please produce all documents concerning or relating to all incidents known or

reported to You having occurred during the June 2, 2020 Primary Election and involving either:

               a.      Electors who applied for and/or voted an absentee or mail-in
               ballot and also voted in-person, either on a voting machine or via a
               paper or provisional ballot, on Election Day at a polling place;
               b.     Electors who received and/or voted more than one absentee
               or mail-in ballot;
               c.     Non-disabled electors whose absentee or mail-in ballots
               were mailed or delivered in-person by a person other the non-
               disabled electors who voted the absentee or mail-in ballots; and/or
               d.     Electors who claimed that someone had impersonated them
               and/or cast either in-person, absentee, and/or mail-in ballots for
               them without their knowledge, consent, or authorization;
including without limitation all investigative or case files, law enforcement or other civil, criminal,

or administrative referrals or proceedings, notes, memoranda, correspondence, email messages,

and other documents reflecting communications, whether in writing or orally, that (a) were made

by, to, and/or between You and any other person, including without limitation: (I) any political

party or body, political committee, political action committee, non-profit organization, or other

body of citizens; (ii) any voter/elector in the Commonwealth of Pennsylvania; (iii) any County

Election Board; (iv) any District Election Board; and (v) any of Your employees, agents, or other

representatives acting on Your behalf; and (b) concern, relate to, describe, or explain such incidents

and the determinations made about such incidents.

RESPONSE: OBJECTION. Secretary Boockvar objects to this Request as vague, unduly

burdensome, overbroad and seeking information which is not relevant or reasonably calculated to

lead to the discovery of admissible evidence. Secretary Boockvar further objects to Plaintiffs’

definition of “You” and “Your” as unreasonably burdensome and harassing. Secretary Boockvar

objects to the extent that information sought is protected by the attorney-client privilege, the

attorney work product doctrine, the deliberative process privilege, or any other applicable



                                                - 35 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 37 of 38




privilege. Secretary Boockvar further objects to this Request to the extent it purports to require

the production of oral communications, internal communications and communications with

persons other than election officials on the grounds that such a request is not relevant and not

proportional to the needs of the case or the time allotted for discovery. Secretary Boockvar further

objects to Subject to and without waiving these objections, Secretary Boockvar responds: See

“Pennsylvania 2020 Primary Election Act 35 of 2020 Report” dated August 1, 2020.

Dated: August 10, 2020

Respectfully submitted,

PENNSYLVANIA OFFICE OFPENNSYLVANIA DEPARTMENT OF STATE
ATTORNEY GENERALOFFICE OF CHIEF COUNSEL

By: /s/ Karen M. Romano                       By: /s/ Timothy E. Gates
        Karen M. Romano                       Timothy E. Gates
        Keli M. Neary                         Kathleen M. Kotula
        Howard G. Hopkirk                     306 North Office Building
        Nicole Boland                         Harrisburg, PA 1712-
        Stephen Moniak                        (717) 783-0736 (telephone)
        15th Floor, Strawberry Square         (717) 214-9899 (facsimile)
        Harrisburg, PA 17120                  tgates@pa.gov
        (717) 787-2717 (telephone             kkotula@pa.gov
        (717) 772-4526 (facsimile)
        kromano@attorneygeneral.gov           Kenneth L. Joel
        kneary@attorneygeneral.gov            M. Abbegael Giunta
        hhopkirk@attorneygeneral.gov          Governor’s Office of General Counsel
        nboland@attorneygeneral.gov           333 Market Street, 17th Floor
        smoniak@attorneygeneral.gov           Harrisburg, PA 17101
                                              (717) 787-9348 (telephone)
                                              (717) 787-1788 (facsimile)
                                              kennjoel@pa.gov
                                              magiunta@pa.gov


                                              Counsel for Kathy Boockvar
                                              Secretary of the Commonwealth of Pennsylvania




                                               - 36 -
      Case 2:20-cv-00966-NR Document 415-34 Filed 08/28/20 Page 38 of 38




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 10th day of August 2020, she caused one copy of the

foregoing Secretary of the Commonwealth Kathy Boockvar’s Objections and Responses to

Plaintiffs’ Interrogatories and Requests for Production of Documents to be served via email upon

the following:

POTTER WRIGHT MORRIS & ARTHUR LLP
Ronald L. Hicks, Jr.
Jeremy A. Mercer
Russel D. Giancola
rhicks@porterwright.com
jmercer@porterwright.com
rgiancola@porterwright.com

ELECTIONS LLC
Matthew E. Morgan
Justin Clark
matthew.morgan@electionlawllc.com
justin.clark@electionlawllc.com
                                                      /s/ Karen M. Romano
                                                      KAREN M. ROMANO

                                                      Attorney for Secretary of the Commonwealth
                                                      Kathy Boockvar




                                             - 37 -
